NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: PHILIP ORAN DODSON,                      No. 19-56325

             Debtor.                            D.C. No. 2:19-cv-06165-VAP
______________________________

PHILIP ORAN DODSON,                             MEMORANDUM*

                Appellant,

 v.

NEVERS PALAZZO PACKARD
WILDERMUTH AND WYNNER PC,

                Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                             Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Chapter 7 debtor Philip Oran Dodson appeals from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment dismissing his bankruptcy appeal for failure to prosecute. We have

jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We review for an abuse of

discretion, Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451 (9th Cir.

1994), and we affirm.

      The district court did not abuse its discretion by dismissing Dodson’s appeal

for failure to prosecute. Dodson received multiple notices from the bankruptcy

court clerk explaining his obligation to comply with the Federal Rules of

Bankruptcy Procedure regarding completion of the record on appeal and warning

that failure to comply with time requirements as stated in the notices may result in

dismissal of the appeal. See id. at 1451-56 (discussing factors for district court to

weigh in determining whether to dismiss for failure to prosecute); Ferdik v.

Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (this court may review the record

independently if the district court does not make explicit findings to show its

consideration of the factors); see also Fed. R. Bankr. P. 8009(a) (setting forth

appellant’s responsibility to file and serve a designation of record and statement of

issues on appeal within 14 days after the notice of appeal becomes effective).

      Dodson’s request to augment the record on appeal (Docket Entry No. 13) is

denied.

      AFFIRMED.




                                          2                                     19-56325